Citation Nr: 0700312	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  01-03 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for generalized 
osteoarthritis.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from April 1955 to April 
1958 with the U.S. Army.  He subsequently had over 19 years 
of service in the Air Force Reserves, and was activated for 
Desert Storm service from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bilateral hearing loss, tinnitus, generalized 
osteoarthritis, and gastroesophageal reflux disease.

In a March 2004 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus.  As this 
determination constitutes a full grant of the benefits sought 
as to those claims, they are no longer in appellate status.  
See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  
Therefore, the only two issues remaining on appeal are 
service connection for generalized osteoarthritis and 
gastroesophageal reflux disease.

The Board remanded the case in September 2004 for additional 
development.  That development has been accomplished, and the 
case is once again before the Board for review. 


FINDINGS OF FACT

1.  Medical evidence relates the veteran's generalized 
osteoarthritis to his period of military service.  

2.  The veteran's gastroesophageal reflux disease is 
proximately due to medication for his service-connected 
generalized osteoarthritis. 



CONCLUSIONS OF LAW

1.  Generalized osteoarthritis was incurred in service.  
38 U.S.C.A §§ 1110, 1131, 5107 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

2.  Gastroesophageal reflux disease is proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2005); 38 C.F.R. §§ 3.303 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Generalized Osteoarthritis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In addition, certain chronic diseases such as 
arthritis may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, the veteran claims that he has generalized 
osteoarthritis involving multiple joints as a result of 
numerous parachutes jumps while on active duty.  
Unfortunately, the service medical records from the veteran's 
first period of service were apparently destroyed in a fire 
at a government facility in 1973.  In such cases, where 
service medical records are unavailable through no fault of 
the veteran, VA has a heightened obligation to explain its 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The remainders of his service medical records 
make no reference to joint pain.  

Nevertheless, post service medical evidence indicates that 
the veteran's generalized osteoarthritis is related to 
service.  The veteran was afforded several VA examinations to 
determine whether he has generalized osteoarthritis as a 
result of service.  A September 1998 VA examination report 
lists a diagnosis of diffuse osteoarthritic degenerative 
joint disease of the ankles, feet, knees, hands, elbows, and 
wrists.  However, since the examiner did not offer an opinion 
concerning the etiology or date of onset of this condition, 
the veteran underwent another VA examination in March 2005. 

During this examination, another VA examiner explained that 
the veteran's osteoarthritis in his hands, wrists, elbows, 
knees, and back is as likely as not related to his military 
service from April 1955 to April 1958 and from January 1991 
to April 1991.  He added that "it is as likely as not that 
the osteoarthritis is a result of any incident in the 
veteran's military service."  The examiner explained that 
there was no injury documented in the record, but that his 
opinion was based on the veteran's history of joint pain 
while in service.  

In a July 2005 addendum report, the same examiner provided 
the following explanation in an attempted to clarify his 
opinion concerning the etiology of the veteran's 
osteoarthritis:

I would not be able to relate his apparent 
osteoarthritis to any injury or activity in the 
military without resorting to speculation.  
However, osteoarthritis is a disease that can be 
precipitated by repetitive use and repetitive 
motion; therefore, as far as osteoarthritis is 
concerned, and given this [veteran's] 22-year 
history in the military, I cannot specifically rule 
out that his osteoarthritis was caused by his 
military experience.  Therefore, although he did 
not have any specific injury date, or specific 
military records to that affect, I am unable to 
directly link his military experience to his 
current osteoarthritis.  However, as above, given 
his prolonged military experience and the type of 
work he was doing, it is possible that his current 
osteoarthritis is due to his previous military 
experience.  Therefore, this is the reason for my 
opinion that it is as likely as not that the 
veteran's osteoarthritis was due to an incident in 
the veteran's military experience. 

After carefully reviewing the above evidence, the Board finds 
that service connection for generalized osteoarthritis is 
warranted.  The Board recognizes that generalized 
osteoarthritis was not documented either in service or during 
the one-year presumptive period and it is possible that some 
or all of the veteran's disorder is related to age.  
Nevertheless, the Board is sensitive to the fact that some of 
his service medical records were destroyed while in the 
government's possession, thereby triggering a heightened 
obligation to carefully consider the benefit-of-the-doubt 
rule.  O'Hare, 1 Vet. App. at 367.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Under the benefit-of-the-doubt rule, the Board also finds 
that the VA examiner's opinion is sufficient to grant the 
claim.  On one hand, the examiner's opinion appears to be 
based, at least in part, on speculation and derived largely 
from the veteran's self-reported history, thereby diminishing 
its probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (holding that service connection may not be based on 
resort to speculation or remote possibility); Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that information 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner, does not constitute competent 
medical evidence).  

Since the examiner's opinion is based on a review of the 
claims file and has not been contradicted by any other 
medical evidence, the Board finds that the evidence is in 
relative equipoise with regard to whether there is a causal 
relationship between the veteran's generalized osteoarthritis 
and his military service.  See Ashley v. Brown, 6 Vet. App. 
52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, service connection for this generalized 
osteoarthritis is warranted.  

The nature and extent of the disorder associated with service 
is not at issue before the Board at this time.  However, the 
RO should, if possible, take into consideration nonservice 
related factors in evaluating his disorder.

II.  Gastroesophageal Reflux Disease

The veteran also claims that he developed gastroesophageal 
reflux disease in service.  The Board notes that this 
condition was first diagnosed several years after the veteran 
retired from service in September 1996.  However, medical 
evidence indicates that he developed gastroesophageal reflux 
disease as a result of medication he has been on for his 
service-connected generalized osteoarthritis.  Accordingly, 
service connection for gastroesophageal reflux disease is 
warranted.  

VA regulation provides that a disability which is proximately 
due to or results from another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, medical evidence indicates that the veteran 
developed gastroesophageal reflux disease as a result of 
medication for his service-connected generalized 
osteoarthritis.  In this regard, an October 1998 VA 
examination report notes that the veteran was taking Naproxen 
(500 mg twice a day) for osteoarthritis.  Under the diagnoses 
section, the examiner noted, "Gastroesophageal reflux 
causing stomach problems due to the medications."  

Since this opinion indicates that the veteran's medication to 
treat his service-connected generalized osteoarthritis is the 
cause of his gastroesophageal reflux disease, service 
connection for gastroesophageal reflux disease is warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In conclusion, the Board finds that service connection is 
warranted for both generalized osteoarthritis and 
gastroesophageal reflux disease.  In light of the favorable 
outcome, there is no need to discuss whether VA has satisfied 
its duties pursuant to the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. § 5100 et seq.  In other words, the Board 
finds that no further notification or assistance would be 
helpful, and deciding the appeal at this time is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

ORDER

Service connection for generalized osteoarthritis is denied.

Service connection for gastroesophageal reflux disease is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


